Citation Nr: 1817070	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a back disability; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Tracy K. Alsup, Esq.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board previously remanded this claim for further development in April 2015.  

In December 2015, the Board issued a decision finding that new and material evidence had not been submitted sufficient to reopen the issue of entitlement to service connection for a back disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2017 Memorandum Decision, the Court set aside the portion of the December 2015 Board decision denying reopening of the previously denied claim for service connection for a back condition and remanded the matter to the Board for development consistent with the Memorandum Decision.

In May 2017, the Veteran's attorney representative raised an allegation of clear and unmistakable error (CUE) in the original December 1996 rating decision that denied service connection for a back condition.  As the RO has not yet issued a decision addressing the motion, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an April 2001 decision, the Board denied the Veteran's claim to reopen the issue of entitlement to service connection for arthritis of the back; unappealed Board decisions are final.

2.  Evidence associated with the claims file since the April 2001 denial is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back condition.


CONCLUSIONS OF LAW

1. The April 2001 Board decision denying the Veteran's claim to reopen the issue of service connection for arthritis of the back is final.  38 U.S.C. §§ 7103, 7104(b) (2004, 2012); 38 C.F.R. § 20.1100 (2000, 2017).

2.  As evidence pertinent to the claim for service connection for a back disability received since the Board's April 2001 denial is new and material, the criteria for reopening the claim for service connection for a back disability are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran seeks to establish service connection for back disability which he asserts is causally related to his military service.

In the February 2001 decision, the Board found that new and material evidence had not been received in connection with the Veteran's claim of entitlement to service connection for arthritis of the back sufficient to reopen the claim. The Veteran did not appeal the denial to the Court.  Unappealed Board decisions are final.  38 U.S.C. §§ 7103, 7104; 38 C.F.R. § 20.1100.

Evidence considered at the time of the April 2001 decision includes the Veteran's service medical records, a November 1996 VA examination report, a May 1977 VA radiology report showing minimal degenerative osteoarthritis of the thoracic spine, a 1998 VA radiology report, and statements from the Veteran contending that his arthritis of the back resulted from or was aggravated by service.  The basis of the Board's April 2001 denial was that the evidence submitted since the original December 1996 rating decision denying service connection did not indicate any relationship between the Veteran's current arthritis of the back and his two instances of low back strain in service.

In support of his claim to reopen the issue of entitlement to service connection for a back disability, the Veteran has submitted statements, beginning in 2010, asserting that he further injured his back in service during a typhoon in November 1962.  At a September 2015 VA examination concerning his back, the Veteran denied other injury to his back since his in-service injury.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the issue of entitlement to service connection for a back disability is warranted.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a back disability, to include arthritis of the lumbar and thoracic spine, is reopened.


REMAND

Further development is required prior to adjudication of the underlying claim for entitlement to service connection for a back disability.

As noted in the "Introduction" section above, a motion for revision of the initial December 1996 rating decision denying entitlement to service connection for a back disability on the basis of clear and unmistakable error has been raised on the Veteran's behalf, but a decision on this motion has not yet been rendered by the AOJ.  The Veteran's claim of entitlement to service connection for a back disability currently on appeal before the Board is found to be inextricably intertwined with the referred issue of whether there was CUE in the December 1996 rating decision denying service connection for a back disability, as a ruling on the latter may render the former moot.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The current appeal must therefore be remanded pending adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180. 

As the Board is remanding the underlying claim on the merits for additional development, further action should be taken by the AOJ, conditional upon the outcome of the determination on the CUE motion.

The Veteran was provided with VA examination and medical opinion pertaining to the etiology of his back disability in September 2015.  The examiner provided an opinion that it was less likely than not that the Veteran's current back condition was incurred in or caused by an event, injury, or illness during military service.  She reasoned that after separation from service, there were no treatment records for a back condition until July 1988, approximately 26 years after the initial injury, and because of this span of time and the Veteran's subsequent injuries from motor vehicle accidents and being thrown on his back when he was electrocuted at work, it was less likely that the Veteran's in-service lumbar strain is related to his current back condition.  The Board notes, however, that review of the post-service treatment records reveals a treatment record referencing a May 1977 X-ray reflecting osteoarthritis of the thoracolumbar spine, as well as an August 1969 clinical record documenting physical examination of the back that demonstrated bilateral tenderness to palpation in the lumbar area.  The VA examiner's statement that there are no treatment records for relevant to back complaints prior to 1988 is therefore factually incorrect, and her conclusion based on such inaccurate factual premise is of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, an additional examination should be provided, but only if the claim is not rendered moot. 

Accordingly, the claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Render a decision addressing the motion asserting CUE in the December 1996 rating decision denying service connection for a back disability, providing the Veteran with all necessary notice of the determination and appellate rights.

If and only if the motion for revision of the December 1996 rating decision on the basis of CUE is denied, the AOJ should conduct the following development.  If CUE is found and service connection is granted for disability of the back, the present appeal seeking entitlement to service connection for a back disability should instead be dismissed as moot.  

2.  Obtain any and all of the Veteran's outstanding VA treatment records from August 2017 to the present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, refer the Veteran's claims file to a suitably-qualified medical professional ("reviewer") for a supplemental medical opinion on the nature and etiology of any back disability present at any point during the relevant appeal period.  The reviewer must be given full access to the Veteran's complete VA claims file, including a copy of this remand, and the Veteran's electronic records for review; the reviewer must specifically note on the report whether these were reviewed in connection with providing this supplemental medical opinion.  

If, after review of the file, it is determined that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then provide an opinion as to the whether it is at least as likely as not (50 percent or greater probability) that any thoracic and/or lumbar disability (to include arthritis) present at any point during the appeal period (March 2010 to present) is causally related to, or initially manifested during or within one year of separation from military service.  

In providing an opinion to this question, the reviewer is asked to address the following:

a.  The Veteran's assertions that his back conditions are causally related to incidents/injuries in service involving lumbar strain in the summer of 1962 when he tried to keep a cabinet from falling on him and relating to a reportedly violent hit to his back against a door during a typhoon in November 1962;

b.  May 1977 x-rays reflecting degeneration/osteoarthritis of the thoracic spine; and

c.  August 1969 clinical record where bilateral tenderness to palpation was shown in the lumbar area on physical examination.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

The reviewer should not limit their review of the evidence of record to the specific pieces of evidence highlighted by the Board, above.

The reviewer must include in the medical report the rationale for any opinion expressed, along with citation to specific evidence in the claims file and relevant medical treatise evidence as necessary.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

4.  Thereafter, review the requested medical opinion report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After completing all the above, conduct any further development deemed necessary in light of the expanded record, then readjudicate the Veteran's claim of entitlement to service connection for a back disability, including of the thoracic and/or lumbar spine.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


